[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 10-12685                ELEVENTH CIRCUIT
                            Non-Argument Calendar           NOVEMBER 24, 2010
                          ________________________               JOHN LEY
                                                                  CLERK
                      D. C. Docket No. 1:08-cv-22861-PAS

STATE NATIONAL INSURANCE COMPANY,

                                           Plaintiff-Counter-Defendant-Appellee,

                                     versus

THE CITY OF MIAMI,

                                       Defendant-Counter-Claimant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                              (November 24, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

        The summary judgment in favor of State National Insurance Company is

affirmed for the reasons set forth in the Order Granting State National Insurance

Company’s Motion For Summary Judgment entered by the district court on May 10,

2010.

        AFFIRMED.